 



EXHIBIT 10.24
REPAYMENT GUARANTY
     THIS REPAYMENT GUARANTY (this “Guaranty”) is made as of February 15, 2008,
by GARY H. HUNT, W. BRAND INLOW, EDWARD A. JOHNSON, D. FLEET WALLACE, and GARY
T. WESCOMBE, as Trustees of the G REIT Liquidating Trust dated January 22, 2008
(the “Guarantor”) in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (“Lender”).
     1. Except as otherwise provided in this Guaranty, initially capitalized
terms used in this Guaranty without definition are defined in that certain Loan
Agreement of even date herewith by and between NNN Western Place, LLC, a
Delaware limited liability company, NNN Western Place 1, LLC, a Delaware limited
liability company, NNN Western Place 2, LLC, a Delaware limited liability
company, NNN Western Place 3, LLC, a Delaware limited liability company, NNN
Western Place 4, LLC, a Delaware limited liability company, NNN Western Place 5,
LLC, a Delaware limited liability company, NNN Western Place 6, LLC, a Delaware
limited liability company, NNN Western Place 7, LLC, a Delaware limited
liability company, and GREIT — Western Place, LP, a Texas limited partnership
(collectively, the “Borrower”) and Lender (the “Loan Agreement”).
     2. In order to induce Lender to extend to Borrower a loan (whether acting
on behalf of itself or any estate created by the commencement of a case under
Title 11 United States Code or any successor statute thereto (the “Bankruptcy
Code”) or any other insolvency, bankruptcy, reorganization or liquidation
proceeding, or by any trustee under the Bankruptcy Code, liquidator,
sequestrator or receiver of Borrower or Borrower’s property or similar Person
duly appointed pursuant to any law generally governing any insolvency,
bankruptcy, reorganization, liquidation, receivership or like proceeding) in the
sum of $28,000,000.00 (the “Loan”), evidenced by a secured promissory note
(“Note”), in the aggregate principal amount of $28,000,000.00, each now or
hereafter executed by Borrower and payable to the order of Lender, Guarantor
hereby unconditionally and irrevocably guarantees to Lender and to its
successors, endorsees and/or assigns, the full and prompt payment of (a) the
principal sum of the Note in accordance with its terms when due, by acceleration
or otherwise, together with all interest accrued thereon, when due under the
terms of the Note, and any and all other sums of money that become owing by
Borrower to Lender under the Note, Loan Agreement or any other “Loan Document”
as such term is defined in the Loan Agreement (which Note, Loan Agreement and
other “Loan Documents” are also collectively referred to herein as the “Loan
Documents”) and (b) any and all sums owing under any “Swap Contract” as such
term is defined in the Loan Agreement (“Swap Contract”). The obligations
guaranteed pursuant to this Section 2 are hereinafter referred to as the
“Guaranteed Obligations.”
          Notwithstanding the foregoing, Guarantor’s obligations hereunder shall
in no event exceed an amount equal to $7,400,000.00 of the principal amount of
the Loan outstanding on the date the Notes become due and payable in full,
whether at maturity or by acceleration or otherwise (the “Guaranteed Principal
Amount”), plus 100% of (a) all interest owing on the Loan; (b) attorneys’ fees
and collection costs and all other sums other than principal owing on the Loan;
and (c) any deficiency, loss or damage actually suffered by Lender because of:
(1) Borrower’s commission of a criminal act; (2) the failure to comply with
provisions of the

-1-



--------------------------------------------------------------------------------



 



Loan Documents prohibiting the sale, transfer or encumbrance of the Project;
(3) the misapplication by Borrower of any funds derived from the Project,
including security deposits, insurance proceeds, condemnation awards, rental
income or other income arising with respect to the Project; (4) Borrower’s
commission of waste; (5) Borrower’s removal of collateral from the Project
without replacement, (6) Borrower’s violation of law; (7) failure to pay real
property taxes, assessments or other charges which would create liens on any
portion of the Project; (8) losses, expense or liability relating to the
presence of hazardous or toxic materials on the Project; (9) the fraud or
intentional misrepresentation by Borrower made in or in connection with the Loan
Documents or the Loan; (10) Borrower’s voluntary filing of any proceeding for
relief under any federal or state bankruptcy, insolvency or receivership laws or
any assignment for the benefit of creditors made by Borrower not dismissed
within 180 days; (11) any involuntary filing against Borrower of any proceeding
for relief under any federal or state bankruptcy, insolvency or receivership
laws or any assignment for the benefit of creditors, but only if such
involuntary filing was made by Borrower or an Affiliate of Borrower, or at the
instigation or in collusion or acquiescence with Borrower or an Affiliate of
Borrower; (12) Borrower’s interference with Lender’s enforcement proceedings
(other than in good faith by reason of a legitimate defense); (13) Borrower’s
failure to maintain required insurance; (14) Borrower’s collection of rent more
than one month in advance; (15) any amount owing to Lender under indemnity
provisions that relate to liabilities to third parties resulting from acts or
omissions of Borrower, contractors or such other third parties with whom
Borrower has dealt, and/or from the ownership, occupancy or use of the Project;
(16) any amounts necessary to ensure lien-free completion of any tenant
improvements which Borrower is obligated to construct under any leases; (17) any
violation of Section 12.29 of the Loan Agreement; (18) any modification of the
TIC Agreement in violation of Section 11.1(u) of the Loan Agreement; or (19) any
violation of Section 11.1(v) of the Loan Agreement. Guarantor’s obligations
shall not be affected, impaired, lessened or released by loans, credits or other
financial accommodations now existing or hereafter advanced by Lender to
Borrower in excess of the Guaranteed Principal Amount. In no event shall the
Guaranteed Principal Amount be reduced as a result of (a) Lender’s foreclosure
or acceptance of a deed in lieu of foreclosure with respect to any collateral
securing the Loan, or (b) Guarantor’s payment of the Loan or any portion thereof
prior to the date when the entire Loan becomes due and payable in full, whether
at maturity or by acceleration or otherwise. The agreement of Lender to the
foregoing limitation on Guarantor’s liability shall in no way be deemed to limit
or restrict the right of Lender to apply any sums paid by Guarantor to any
portion of the Loan.
          The indebtedness guaranteed by Guarantor hereunder shall be deemed to
be the last indebtedness which remains outstanding under the Loan Documents
after the application of payments received from Borrower and the application of
proceeds received from the foreclosure of the Mortgage and other liquidation of
any collateral for the Loan (subject to the above limitations on the maximum
amount of principal indebtedness guaranteed hereby), and Guarantor may not claim
or contend so long as any such indebtedness remains outstanding that any
payments received by Lender from Borrower or otherwise, or proceeds received by
Lender on the liquidation of the Project, shall have reduced or discharged
Guarantor’s liability or obligations hereunder. Nothing contained in this
paragraph shall be deemed to (i) limit or otherwise impair any of the waivers or
agreements of Guarantor contained in this Guaranty or (ii) require Lender to
proceed against Borrower, any collateral or any other Guarantor before
proceeding against any particular Guarantor (any such requirement having been
specifically waived).

-2-



--------------------------------------------------------------------------------



 



     3. (a) Guarantor waives any and all rights of subrogation, reimbursement,
indemnification and contribution, and any other rights and defenses that are or
may become available to Guarantor, including, without limitation, any and all
rights or defenses Guarantor may have by reason of protection afforded to the
principal with respect to any of the Guaranteed Obligations or to any other
guarantor of any of the Guaranteed Obligations with respect to such guarantor’s
obligations under its guaranty, in either case, pursuant to the antideficiency
or other laws of this state limiting or discharging the principal’s indebtedness
or such other guarantor’s obligations; and
          (b) Guarantor waives all rights and defenses that Guarantor may have
because Borrower’s debt is secured by real property. This means, among other
things:
          (i) Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower;
          (ii) If Lender forecloses on any real property collateral pledged by
Borrower:
          (A) The amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price;
          (B) Lender may collect from Guarantor even if the Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property; and
          (c) Guarantor waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Guaranteed Obligations,
has destroyed Guarantor’s rights of subrogation and reimbursement against
Borrower, and even though that election of remedies by Lender has destroyed
Guarantor’s rights of contribution against another guarantor of any of the
Guaranteed Obligations.
No other provision of this Guaranty shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 3.
     4. Guarantor represents and warrants to Lender that Guarantor has a
financial interest in Borrower or is otherwise affiliated with Borrower. In that
regard, Guarantor agrees that Lender’s agreement to make the Loan to Borrower is
of substantial and material benefit to Guarantor and further agrees as follows:
          (a) Guarantor shall continue to be liable under this Guaranty and the
provisions hereof will remain in full force and effect notwithstanding (i) any
modification, agreement or stipulation between Borrower and Lender or their
respective successors and assigns, with respect to the Loan Documents or the
Swap Contracts or the obligations

-3-



--------------------------------------------------------------------------------



 



encompassed thereby, including, without limitation, the Guaranteed Obligations,
(ii) Lender’s waiver of or failure to enforce any of the terms, covenants or
conditions contained in the Loan Documents or the Swap Contracts or in any
modification thereof, (iii) any discharge or release of Borrower or any other
guarantor from any liability with respect to the Guaranteed Obligations, (iv)
any discharge, release, exchange or subordination of any real or personal
property then held by Lender as security for the performance of the Guaranteed
Obligations, (v) any additional security taken for the Guaranteed Obligations,
whether real or personal property, (vi) any foreclosure or other realization on
any security for the Guaranteed Obligations, regardless of the effect upon
Guarantor’s subrogation, contribution or reimbursement rights against Borrower
or any other guarantor, (vii) any additional loans or financial accommodations
to Borrower or (viii) the manner or order by which payments are applied to
principal, interest or other obligations under the Loan Documents and the Swap
Contracts. Without limiting the generality of the foregoing, Guarantor hereby
agrees that Guarantor’s liability shall continue even if Lender alters any
obligations under the Loan Documents or the Swap Contracts in any respect or
Lender’s remedies or rights against Borrower are in any way impaired or
suspended without Guarantor’s consent.
          (b) Guarantor’s liability under this Guaranty shall continue until all
sums due under the Note have been paid in full and until all Guaranteed
Obligations to Lender have been satisfied, and shall not be reduced by virtue of
any payment by Borrower of any amount due under the Note or under any of the
Loan Documents or Swap Contracts or Lender’s recourse to any collateral or
security.
          (c) Guarantor represents and warrants to Lender that Guarantor now has
and will continue to have full and complete access to any and all information
concerning the transactions contemplated by the Loan Documents or Swap Contracts
or referred to therein, the value of the assets owned or to be acquired by
Borrower, Borrower’s financial status and its ability to pay and perform the
Guaranteed Obligations owed to Lender. Guarantor further represents and warrants
that Guarantor has reviewed and approved copies of the Loan Documents and Swap
Contracts and is fully informed of the remedies Lender may pursue, with or
without notice to Borrower, in the event of default under the Note or other Loan
Documents or Swap Contracts. So long as any of the Guaranteed Obligations
remains unsatisfied or owing to Lender, Guarantor shall keep fully informed as
to all aspects of Borrower’s financial condition and the performance of the
Guaranteed Obligations.
          (d) Guarantor acknowledges and agrees that Guarantor may be required
to perform the Guaranteed Obligations in accordance with the terms hereof
notwithstanding the fact that the Loan has fully matured, that the outstanding
principal balance thereof is fully due and payable and that Borrower is in
default of its obligation to pay the full amount due under the Note on the
maturity thereof.
     5. The liability of Guarantor under this Guaranty is a guaranty of payment
and performance and not of collectibility, and is not conditioned or contingent
upon the genuineness, validity, regularity or enforceability of the Loan
Documents, Swap Contracts or other instruments relating to the creation or
performance of the Guaranteed Obligations or the pursuit by Lender of any
remedies which any now has or may hereafter have with respect thereto under the
Loan Documents or Swap Contracts, at law, in equity or otherwise. Guarantor
hereby agrees

-4-



--------------------------------------------------------------------------------



 



that Guarantor shall be liable even if Borrower had no liability at the time of
execution of any of the Loan Documents or Swap Contracts or thereafter ceases to
be liable, and Guarantor’s liability may be larger in amount and more burdensome
than that of Borrower. Guarantor’s liability hereunder shall not be limited or
affected in any way by any impairment or any diminution or loss of value of any
security or collateral for the Loan, whether caused by hazardous substances or
otherwise, Lender’s failure to perfect a security interest in such security or
collateral or any disability or other defense of Borrower or any other
guarantor.
     6. Guarantor hereby waives to the extent permitted by law: (i) all notices
to Guarantor, to Borrower, or to any other Person, including without limitation
notices of the acceptance of this Guaranty or the creation, renewal, extension,
modification, accrual of any of the Guaranteed Obligations owed to Lender,
enforcement of any right or remedy with respect thereto and notice of any other
matters relating thereto; (ii) diligence and demand of payment, presentment,
protest, dishonor and notice of dishonor; (iii) any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof; and
(iv) all principles or provisions of law which conflict with the terms of this
Guaranty. Guarantor further agrees that Lender may enforce this Guaranty upon
the occurrence of an event of default under the Note or the other Loan Documents
or Swap Contracts (as event of default is described therein), notwithstanding
the existence of any dispute between Borrower and Lender with respect to the
existence of said event of default or performance of the Guaranteed Obligations
or any counterclaim, set-off or other claim which Borrower may allege against
Lender with respect thereto. Moreover, Guarantor agrees that Guarantor’s
obligations shall not be affected by any circumstances which constitute a legal
or equitable discharge of a guarantor or surety.
     7. Guarantor agrees that Lender may enforce this Guaranty without the
necessity of resorting to or exhausting any security or collateral (including,
without limitation, pursuant to a judicial or nonjudicial foreclosure) and
without the necessity of proceeding against Borrower or any other guarantor.
Guarantor hereby waives the right to require Lender to proceed against Borrower,
to proceed against any other guarantor, to foreclose any lien on any real or
personal property, to exercise any right or remedy under the Loan Documents and
Swap Contracts, to draw upon any letter of credit issued in connection herewith,
or to pursue any other remedy or to enforce any other right.
     8. (a) Guarantor agrees that nothing contained herein shall prevent Lender
from suing on the Note or from exercising any rights available to it under the
Note or under any of the other Loan Documents or Swap Contracts and that the
exercise of any of the aforesaid rights will not constitute a legal or equitable
discharge of Guarantor. Guarantor understands that the exercise by Lender of
certain rights and remedies contained in the Swap Contracts and Loan Documents
(such as a nonjudicial foreclosure) may affect or eliminate Guarantor’s right of
subrogation against Borrower and that Guarantor may therefore incur a partially
or totally non-reimbursable liability hereunder; nevertheless, Guarantor hereby
authorizes and empowers Lender to exercise, in its sole discretion, any rights
and remedies, or any combination thereof, which may then be available to Lender,
since it is the intent and purpose of Guarantor that the obligations hereunder
are absolute, independent and unconditional under any and all circumstances.
Guarantor expressly waives any defense (which defense, if Guarantor had not
given this waiver, Guarantor might otherwise have) to a judgment against
Guarantor by reason of a nonjudicial foreclosure sale. Notwithstanding any
foreclosure of the lien of any mortgage or

-5-



--------------------------------------------------------------------------------



 



security agreement with respect to any or all of the real or personal property
secured thereby, whether by the exercise of the power of sale contained therein,
by an action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, Guarantor shall remain bound under this Guaranty.
          (b) Guarantor shall have no right of subrogation against Borrower or
against any collateral or security provided for in the Loan Documents or Swap
Contracts and no right of reimbursement or contribution against any other
guarantor unless and until all Guaranteed Obligations have been indefeasibly
paid and satisfied in full, and Lender has released, transferred or disposed of
all of their rights, title and interest in any collateral or security. To the
extent the waiver of Guarantor’s rights of subrogation, reimbursement and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, Guarantor further agrees that Guarantor’s
rights of subrogation and reimbursement against Borrower and Guarantor’s rights
of subrogation against any collateral or security shall be junior and
subordinate to any rights Lender may have against Borrower and to all rights,
title and interest Lender may have in such collateral or security, and
Guarantor’s rights of contribution against any other guarantor shall be junior
and subordinate to any rights Lender may have against such other guarantor.
Lender may use, sell or dispose of any item of collateral or security as it sees
fit without regard to Guarantor’s subrogation and contribution rights, and upon
disposition or sale of any item, Guarantor’s rights with respect to such item
will terminate. Guarantor understands that Guarantor may record a Request for
Notice of Default and thereby receive notice of any proposed foreclosure of any
real property collateral then securing the Guaranteed Obligations. With respect
to the foreclosure of any security interest in any personal property collateral
then securing the Guaranteed Obligations, Lender agrees to give Guarantor five
(5) days’ prior written notice, in the manner set forth in Section 11 hereof, of
any sale or disposition of any such personal property collateral, other than
collateral which is perishable, threatens to decline speedily in value, is of a
type customarily sold on a recognized market, or is cash, cash equivalents,
certificates of deposit or the like.
          (c) Guarantor’s sole right with respect to any such foreclosure of
real or personal property collateral shall be to bid at such sale in accordance
with applicable law. Guarantor acknowledges and agrees that Lender may also bid
at any such sale and in the event such collateral is sold to Lender in whole or
in partial satisfaction of the Guaranteed Obligations (or any portion thereof),
Guarantor shall have no further right or interest with respect thereto.
Notwithstanding anything to the contrary contained herein, no provision of this
Guaranty shall be deemed to limit, decrease, or in any way to diminish any
rights of set-off Lender may have with respect to any cash, cash equivalents,
certificates of deposit, letters of credit or the like which may now or
hereafter be deposited with Lender by Borrower.
          (d) To the extent any dispute exists at any time between or among
Guarantor and any other guarantor of the Guaranteed Obligations as to
Guarantor’s or any other guarantor’s right to contribution or otherwise,
Guarantor agrees to indemnify, defend and hold Lender harmless from and against
any loss, damage, claim, demand, cost or any other liability (including, without
limitation, reasonable attorneys’ fees and costs) Lender may suffer as a result
of such dispute.

-6-



--------------------------------------------------------------------------------



 



          (e) So long as any of the Guaranteed Obligations are owing to Lender,
Guarantor shall not, without the prior written consent of Lender, commence or
join with any other party in commencing any bankruptcy, reorganization or
insolvency proceedings of or against Borrower. The obligations of Guarantor
under this Guaranty shall not be altered, limited or affected by any case,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrower or by any defense which
Borrower may have by reason of the order, decree or decision of any court or
administrative body resulting from any such case. Lender shall have the sole
right to accept or reject any plan on behalf of Guarantor proposed in such case
and to take any other action which Guarantor would be entitled to take,
including, without limitation, the decision to file or not file a claim.
Guarantor acknowledges and agrees that any interest on the Guaranteed
Obligations which accrues after the commencement of any such proceeding (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of said proceeding, such interest
as would have accrued on any such portion of the Guaranteed Obligations if said
proceedings had not been commenced) will be included in the Guaranteed
Obligations because it is the intention of the parties that the Guaranteed
Obligations should be determined without regard to any rule or law or order
which may relieve Borrower of any portion of such Guaranteed Obligations.
Guarantor hereby permits any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay
Lender, or allow the claim of Lender in respect of, any such interest accruing
after the date on which such proceeding is commenced. Guarantor hereby assigns
to Lender Guarantor’s right to receive any payments from any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person by way of dividend, adequate protection payment or
otherwise. If all or any portion of the Guaranteed Obligations are paid or
performed by Borrower, the obligations of Guarantor hereunder shall continue and
remain in full force and effect in the event that all or any part of such
payment(s) or performance(s) is avoided or recovered directly or indirectly from
Lender as a preference, fraudulent transfer or otherwise in such case
irrespective of payment in full of all obligations under the Loan Documents and
Swap Contracts.
     9. (a) Guarantor represents and warrants that any financial statements, tax
returns or other documents of Guarantor heretofore delivered to Lender are true
and correct in all material respects. Such statements were prepared in
accordance with generally accepted accounting principles, consistently applied
and fairly present the financial position of Guarantor as of the date thereof.
Guarantor further represents and warrants that no material adverse change has
occurred in Guarantor’s financial position since the date of such statements.
          (b) Guarantor covenants and agrees to provide Lender with any and all
financial information required by Lender pursuant to the Loan Agreement.
Guarantor further covenants and agrees to immediately notify Lender of any
material adverse change in Guarantor’s financial status.
     10. All notices, requests and demands to be made hereunder to the parties
hereto must be in writing and given as provided in the notice provisions of the
Loan Agreement (at the addresses set forth below).

-7-



--------------------------------------------------------------------------------



 



         
 
  To Lender:   Wachovia Bank, National Association
 
      Real Estate Financial Services
 
      Mail Code: CA 6233
 
      15750 Alton Parkway
 
      Irvine, California 92618
 
      Attn: Anne McNeil
 
      Telephone: (949) 754-7034
 
      Facsimile: (949) 754-4814
 
       
 
  To Guarantor:   G REIT Liquidating Trust dated January 22, 2008
 
      c/o Grubb & Ellis Realty Investors, LLC
 
      1551 N. Tustin Avenue, Suite 300
 
      Santa Ana, California 92705
 
      Attn: Andrea Biller
 
      Telephone: (714) 667-8252
 
      Facsimile: (714) 918-9138
 
       
 
  With a copy to:   Gregory Kaplan, PLC
 
      7 East Second Street
 
      Richmond, Virginia
 
      Attn: Joseph J. McQuade, Esq.
 
      Telephone: (804) 525-1785
 
      Facsimile: (804) 525-1885

     11. Guarantor represents and warrants to Lender as follows:
          (a) No consent of any other Person, including, without limitation, any
creditors of Guarantor, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by Guarantor in connection with this
Guaranty or the execution, delivery, performance, validity or enforceability of
this Guaranty and all obligations required hereunder. This Guaranty has been
duly executed and delivered by Guarantor, and constitutes the legally valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.
          (b) The execution, delivery and performance of this Guaranty will not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which Guarantor is a party or
by which Guarantor or any of its assets may be bound, and will not result in, or
require, the creation or imposition of any lien on any of Guarantor’s property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking.
     12. Guarantor’s performance of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge Guarantor’s
liability for that portion of the Guaranteed Obligations that is not performed.
Without in any way limiting the generality of the foregoing, in the event that
Lender is awarded a judgment in any suit brought to enforce

-8-



--------------------------------------------------------------------------------



 



Guarantor’s covenant to perform a portion of the Guaranteed Obligation, such
judgment will in no way be deemed to release Guarantor from its covenant to
perform any portion of the Guaranteed Obligation which is not the subject of
such suit.
     13. Guarantor covenants and agrees to provide the financial information
required for Guarantor in Section 10.8 of the Loan Agreement.
     14. Guarantor shall at all times maintain a combined net worth of at least
Forty Million Dollars ($40,000,000). As used herein, “net worth” shall mean an
amount equal to the gross fair market value of all of the applicable Guarantor’s
assets (excluding any value for goodwill, trademarks, patents, copyrights and
other similar intangible items), less an amount equal to all of such Guarantor’s
liabilities (including guaranties and other contingent liabilities), all as
reasonably determined by Lender.
     15. Guarantor shall at all times maintain combined unencumbered liquid
assets equal to at least Five Million Dollars ($5,000,000). “Liquid assets”
means the following assets of Guarantor: (i) Cash; (ii) certificates of deposit
or time deposits with terms of six (6) months or less; (iii) A—1/P—1 commercial
paper with a term of three (3) months or less; (iv) U.S. treasury bills and
other obligations of the federal government, all with terms of six (6) months or
less; (v) readily marketable securities (excluding “margin stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission); (vi) bankers’ acceptances issued for terms
of six (6) months or less by financial institutions; (vii) repurchase agreements
with terms of six (6) months or less covering U.S. government securities;
(viii) unfunded capital commitments in Guarantor; and (ix) the undrawn amounts
under credit lines available for disbursement to Guarantor.
     16. This Guaranty is solely for the benefit of Lender and is not intended
to nor may it be deemed to be for the benefit of any third party, including
Borrower.
     17. Guarantor represents and warrants to Lender as follows:
          (a) Guarantor, is duly formed and validly existing, and has the power
to own its assets and to transact the business in which it is now engaged.
          (b) Guarantor has the power, authority and legal right to execute,
deliver and perform this Guaranty and all obligations required hereunder and has
taken all necessary action to authorize its execution, delivery and performance
of this Guaranty and all obligations required hereunder. The execution, delivery
and performance of this Guaranty will not violate any of the formation or
governing documents of Guarantor or of any laws pursuant to which Guarantor has
been formed.
     18. Guarantor hereby grants Lender a security interest in any personal
property of Borrower in which Guarantor hereafter acquires any right, title or
interest. Guarantor agrees that such security interest is additional security
for the obligations hereby guaranteed. Such security interest is superior to any
right of Guarantor in such personal property until all sums due under the Notes
or other Loan Documents and Swap Contracts have been repaid in full and all
Guaranteed Obligations have been fully satisfied.

-9-



--------------------------------------------------------------------------------



 



     19. Lender may assign this Guaranty with any Loan Document or Swap
Contracts, without in any way affecting Guarantor’s liability hereunder. Any
married person executing this Guaranty agrees that recourse may be had against
community property and separate property for the satisfaction of all obligations
hereby guaranteed. This Guaranty shall be binding upon Guarantor, Guarantor’s
heirs, representatives, administrators, executors, successors and assigns and
shall inure to the benefit of and shall be enforceable by Lender, and their
successors, endorsees and assigns. As used herein, the singular includes the
plural, and the masculine includes the feminine and neuter and vice versa, if
the context so requires.
     20. In the event of any dispute or litigation regarding the enforcement or
validity of this Guaranty, Guarantor shall be obligated to pay all charges,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Lender, whether or not any action or proceeding is commenced
regarding such dispute and whether or not such litigation is prosecuted to
judgment.
     21. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF TEXAS.
     22. To the maximum extent permitted by law, Guarantor and Lender hereby
voluntarily, knowingly and intentionally WAIVE ANY AND ALL RIGHTS TO TRIAL BY
JURY in any legal action or proceeding arising under or in connection with this
Guaranty or any other Loan Document or Swap Contract or concerning the
Guaranteed Obligations and/or any collateral therefor or pertaining to any
transaction related to or contemplated in any Loan Document or Swap Contract,
regardless of whether such action or proceeding concerns any contractual or
tortious or other claim. Guarantor acknowledges that this waiver of jury trial
is a material inducement to Lender in extending credit to Borrower, that Lender
would not have extended such credit without this jury trial waiver, and that
Guarantor has been represented by an attorney or has had an opportunity to
consult with an attorney regarding this Guaranty and understands the legal
effect of this jury trial waiver.
     23. Guarantor hereby submits to the jurisdiction of the state and federal
courts in the State of Texas and State of California for purposes of any action
arising from or growing out of this Guaranty, and further agrees that the venue
of any such action may be laid in Orange County, California, or Tarrant County,
Texas, and that (in addition to any other method provided by law for service of
process) service of process in any such action may be made on Guarantor by the
delivery of the process to Shannon Johnson, whose present address is c/o Grubb &
Ellis Realty Investors, LLC, 1551 N. Tustin Avenue, Suite 300, Santa Ana,
California 92705, whom Guarantor hereby appoints as Guarantor’s agent for
service of process. Nothing contained in this Guaranty, however, shall be deemed
to constitute, or to imply the existence of, any agreement by Lender to bring
any such action only in said courts or to restrict in any way any of Lender’s
remedies or rights to enforce the terms of this Guaranty as, when and where
Lender shall deem appropriate, in its sole discretion.
     24. No provision of this Guaranty may be changed, waived, revoked or
amended without Lender’s prior written consent. Every provision of this Guaranty
is intended to be severable. If any term or provision hereof is declared to be
illegal or invalid for any reason whatsoever by a court of competent
jurisdiction, such illegality or invalidity will not affect the

-10-



--------------------------------------------------------------------------------



 



balance of the terms and provisions hereof, which terms and provisions will
remain binding and enforceable.
     25. This Guaranty may be executed in any number of counterparts each of
which shall be deemed an original and all of which shall constitute one and the
same guaranty with the same effect as if all parties had signed the same
signature page. Any signature page of this Guaranty may be detached from any
counterpart of this Guaranty and reattached to any other counterpart of this
Guaranty identical in form hereto but having attached to it one or more
additional signature pages.
     26. No failure or delay on the part of Lender to exercise any power, right
or privilege under this Guaranty will impair any such power, right or privilege,
or be construed to be a waiver of any default or an acquiescence therein, nor
will any single or partial exercise of such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.
     27. This Guaranty embodies the entire agreement among the parties hereto
with respect to the matters set forth herein, and supersedes all prior
agreements among the parties with respect to the matters set forth herein. No
course of prior dealing among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature may be used to supplement, modify or vary any
of the terms hereof. There are no conditions to the full effectiveness of this
Guaranty.
     28. This Guaranty is in addition to all other guaranties of Guarantor and
any other guarantors of Borrower’s obligations to Lender.
     29. GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS BEEN AFFORDED THE OPPORTUNITY
TO READ THIS DOCUMENT CAREFULLY AND TO REVIEW IT WITH AN ATTORNEY OF GUARANTOR’S
CHOICE BEFORE SIGNING IT. GUARANTOR ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE
MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.
     30. When two or more persons or entities have executed this Guaranty,
unless the context clearly indicates otherwise, all references herein to
“Guarantor” shall mean the guarantors hereunder or either or any of them. All of
the obligations and liabilities of said guarantors under this Guaranty (and the
obligations of other guarantors under any similar or other guaranties of part or
all of the Guaranteed Obligations) shall be joint and several. Suit may be
brought against said guarantors, jointly and severally, or against any one or
more of them (even if less than all), without impairing the rights of Lender
against the other or others of said guarantors; and Lender may settle with any
one or more of said guarantors for such sums or sum as it may see fit and/or
Lender may release any of said guarantors from all further liability to Lender
for such indebtedness without impairing the right of Lender to demand and
collect the balance of such indebtedness from the other or others of said
guarantors not so released; but it is agreed among said guarantors themselves,
however, that such settlement and release shall in no way impair the rights of
said guarantors as among themselves.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
first above written.

            “Guarantor”
 
          G REIT LIQUIDATING TRUST DATED   JANUARY 22, 2008, a Maryland Trust  
 
          By:   Gary H. Hunt, W. Brand Inlow,       Edward A. Johnson, D. Fleet
Wallace,       and Gary T. Wescombe, as Trustees of       the G REIT Liquidating
Trust dated       January 22, 2008  
 
          By:   /s/ Andrea R. Biller  
 
  Name:   Andrea R. Biller  
 
  Title:   Authorized Representative  

S-1